Order entered January 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00481-CV

                  PRECISION EXTERIOR COATINGS LLC, DEBBIE
                      ALLEN, AND LISA WALLER, Appellants

                                             V.

                       JP MORGAN CHASE BANK, N.A., Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-02055

                                         ORDER
       The Court has before it appellee’s January 8, 2013 second motion to extend time to file

appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

January 29, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE